



Exhibit 10.2


THE ANDERSONS, INC.
2019 LONG-TERM INCENTIVE COMPENSATION PLAN


TSR PERFORMANCE SHARE UNIT GRANT NOTICE


Upon execution by the individual listed below (“Participant”) of this TSR
Performance Share Unit Grant Notice (the “Grant Notice”), The Andersons, Inc., a
Delaware corporation, (the “Company”), hereby grants to Participant the
opportunity to earn the number of Shares set forth below (the “Target PSUs”),
subject to increases and decreases as set forth below (the final earned amount
of Shares being the “Vested PSUs”), pursuant to the Company’s 2019 Long-Term
Incentive Compensation Plan (the “Plan”). Participant acknowledges and agrees
that the Target PSUs are subject to the Terms and Conditions attached hereto as
Exhibit A (the “Terms and Conditions”) and the provisions of the Plan. Any terms
not defined in this Grant Notice shall have the meanings ascribed in the Plan
and the Terms and Conditions.
Participant:
#ParticipantName#
Grant Date:
March 2, 2020
Total Number of Shares of Target PSUs:
#QuantityGranted# Shares, subject to increases and decreases for performance
pursuant to the Vesting Schedule set forth below
Performance Period:
The Performance Period for the PSUs granted hereunder shall be the three-year
period beginning January 1, 2020 and ending December 31, 2022.
Vesting Schedule:  
The Target PSUs shall vest following the conclusion of the Performance Period
based on the Company’s annualized total shareholder return (“TSR” or, the
“Performance Goal”), as further defined below, relative to the annualized TSR of
the Russell 3000 Index, (the “Comparator Group”) computed during the Performance
Period. The number of PSUs that become vested based upon the level of
satisfaction of the Performance Goal are referred to herein as “Vested PSUs”


For purposes of this Agreement, “TSR” for the Company shall mean (i) the sum of
(x) the average stock price at the end of the Performance Period plus (y) the
value of all dividends paid during the Performance Period if those dividends had
been reinvested in additional shares of stock on the date of payment, divided
by (ii) the average stock price at the beginning of the Performance Period,
annualized as a compound annual rate of return. “TSR” for the Comparator Group
shall mean the average index price at the end of the Performance Period divided
by the average index price at the beginning of the Performance Period, expressed
as a compound annual percentage rate of return. When computing TSR for the
Company and the Comparator Group, the average stock or index price at the
beginning of the Performance Period will be the average closing stock or index
price over the trading days in the month immediately preceding the start of the
Performance Period (January 1, 2020), and the average stock or index price at
the end of the Performance Period will be the average closing stock or index
price over the trading days in the last month of the Performance Period
(December 31, 2022)


The Committee shall certify the level of TSR achievement following the end of
the Performance Period and prior to settlement of the Vested PSUs. No PSUs will
be considered Vested PSUs if the Company’s annualized TSR during the Performance
Period is positive but more than twelve (12) percentage points below the
Comparator Group’s annualized TSR during the Performance Period. If the
Company’s annualized TSR is negative, no PSUs will be considered Vested PSUs if
the Company’s annualized TSR during the Performance Period is twelve (12) or
more percentage points below the Comparator Group’s annualized TSR during the
Performance Period. Participant must remain continuously employed by the Company
or any of its Subsidiaries through January 2 of the calendar year following the
end of the Performance Period to be eligible to fully vest in and receive any
payment of the Vested PSUs except as otherwise specifically provided for in the
Plan, this grant Notice or the Terms and Conditions attached hereto. The
Committee reserves the right to adjust the number of Vested PSUs to reflect
extraordinary transactions or events which impact TSR as it determines in its
sole discretion.








--------------------------------------------------------------------------------





Vesting Chart
For purposes of this Grant Notice, the number of Vested PSUs, if any, for the
Performance Period shall be determined in accordance with the chart below
corresponding to the Company’s annualized TSR relative to the Comparator Group’s
annualized TSR, (the “Vested PSU Payout Percent”):
 
 
 
 
Goal
Achievement
Company’s Annualized TSR Relative to Comparator Group’s Annualized TSR
Vested PSU Payout Percent
% of Target PSUs if Company TSR is Positive
% of Target PSUs if Company TSR is Negative
Maximum
18 percentage points or more above Target
200%
100%
Above Target
For every +1 percentage points Company TSR is above Target
100% plus 5.56% of target
100%
Target
Comparator Group’s Annualized TSR
100%
100%
Below Target
For every -1 percentage points Company TSR is below Comparator Group
100% less 5% of target
100% less 5% of target
Threshold
12 percentage points below
Comparator Group
40%
40%
Below Threshold
More than -12 percentage points below Comparator Group
—%
—%



By his or her signature and the Company’s signature below, Participant agrees to
be bound by the provisions of the Plan, the Terms and Conditions, and this Grant
Notice. Participant has reviewed the Plan, the Terms and Conditions and this
Grant Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, the Terms and Conditions, and this Grant Notice.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan, the Terms and Conditions, and this Grant Notice. Participant hereby
acknowledges receipt of a copy of the Plan and the Terms and Conditions and that
Participant has read the Plan, the Terms and Conditions and this Grant Notice
carefully and fully understands their contents.
The Andersons, Inc. Holder:
PARTICIPANT:
By:
 
Name:
#Signature#
Name:
Valerie M. Blanchett
Date:
#AcceptanceDate#
Title:
Chief Human Resources Officer
 
 
Address:
1947 Briarfield Blvd.
Maumee, OH 43537
 
 






--------------------------------------------------------------------------------







EXHIBIT A
TO TSR Performance Share Unit Grant Notice
TERMS AND CONDITIONS TO THE TSR PERFORMANCE SHARE UNIT GRANT NOTICE
PURSUANT TO THE
THE ANDERSONS, INC. 2019 LONG-TERM INCENTIVE COMPENSATION PLAN
Pursuant to The Andersons, Inc. 2019 Long-Term Incentive Compensation Plan, as
amended from time to time (the “Plan”) and the TSR Performance Share Unit Grant
Notice (the “Grant Notice”), “Participant,” as identified in the Grant Notice,
has been granted that number of PSUs set forth in the Grant Notice (the “PSUs”).
By execution of the Grant Notice, Participant has acknowledged and agreed that
the PSUs, and the number of Shares ultimately awarded thereto, are subject to
the terms and conditions set forth herein (the “Terms”).
WHEREAS, it has been determined that it would be in the best interests of the
Company to grant the PSUs to Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. The Terms are subject in
all respects to the provisions of the Plan (including, without limitation, any
amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the Terms provided herein),
all of which provisions are made a part of and incorporated herein as if they
were each expressly set forth herein. Any capitalized term not defined herein
shall have the same meaning as is ascribed thereto in the Plan. In the event of
any conflict between these Terms, the Plan or the Grant Notice, the Plan shall
control.
2.Grant of Performance Stock Units. The Company hereby grants to Participant, as
of the Grant Date specified in the Grant Notice, the number of PSUs specified in
the Grant Notice, with the actual number of shares of Common Stock to be issued
pursuant to the Grant Notice contingent upon satisfaction of the vesting and
performance conditions described in the Grant Notice, subject to Section 4.
Except as otherwise provided by the Plan, Participant agrees and understands
that nothing contained in these Terms provides, or is intended to provide,
Participant with any protection against potential future dilution of
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the shares of Common Stock underlying the PSUs, except as
otherwise specifically provided for in the Plan or these Terms.
3.Performance Goals and Vesting of PSUs. Subject to Article XI of the Plan, (i)
the Performance Period and Vesting Schedule for the PSUs shall be set forth in
the Grant Notice.
4.Certain Terminations Prior to Vesting. Participant’s right to vest in any of
the PSUs shall terminate in full and be immediately forfeited upon Participant’s
Termination for any reason; provided that, in the event of Participant’s
Termination due to Participant’s death, Disability or Retirement (each, a
“Special Termination”), Participant’s number of PSUs shall be adjusted by
multiplying the number of Target PSUs by a fraction, the numerator of which is
the number of months of service (rounded to the nearest whole month) from the
first month of the performance period through the date of such Special
Termination, and the denominator of which is the total number of months in the
Performance Period. Such adjusted number of Target PSUs shall remain outstanding
and eligible to become Vested PSUs subject to the level of satisfaction of the
applicable Performance Goals, as determined in accordance with the Grant Notice.





--------------------------------------------------------------------------------







5.Rights as a Stockholder. Participant shall have no rights as a stockholder
(including having no right to vote or to receive dividends) with respect to the
Common Stock subject to the PSUs prior to the date the Common Stock is delivered
to Participant in accordance with Section 6 herein. Notwithstanding the
foregoing, if any dividends are paid with respect to the Common Stock of the
Company during the Performance Period, additional shares of Common Stock will be
issued to Participant as soon as administratively feasible immediately following
the time that the Vested PSUs are settled in Common Stock in accordance with
these Terms. The amount of such additional shares of Common Stock will be
determined by multiplying (a) the total amount of dividends actually paid on a
share of Common Stock prior to the date that the Vested PSUs are settled in
accordance with these Terms, by (b) the number of Vested PSUs, and then dividing
such total by the Fair Market Value of the Common Stock on the last day of the
Performance Period, as determined by the Committee.
6.Payment of Vested PSUs. Vested PSUs, rounded to the nearest whole share, shall
be delivered to Participant in the form of an equal number of shares of Common
Stock, and any additional shares deliverable pursuant to Section 5 hereof,
rounded to the nearest whole unit, shall be delivered, in each case no later
than March 15 of the calendar year following the calendar year in which the PSUs
become Vested PSUs in accordance with the Grant Notice. PSUs that do not become
Vested PSUs shall be immediately forfeited and Participant shall have no further
rights thereto.
7.Change in Control Prior to Vesting. Participant’s right to vest in any PSUs
following a Change in Control shall depend on (i) whether the PSUs are assumed,
converted or replaced by the continuing entity, and (ii) the timing of the
Change in Control within the Performance Period, in each case as follows:
(a)In the event the PSUs are not assumed, converted, or replaced by the
continuing entity following the Change in Control (as determined by the
Committee), the number of Target PSUs shall immediately become Vested PSUs.
(b)In the event that the PSUs are assumed, converted, or replaced by the
continuing entity following the Change in Control (as determined by the
Committee), the number of Target PSUs that become Vested PSUs shall be
determined following the conclusion of the Performance Period in accordance with
the level at which the Performance Goals are satisfied, determined in accordance
with the Grant Notice, and subject to Participant’s continued employment through
the last day of the Performance Period.
(c)Notwithstanding the foregoing, in the event of a Qualifying Termination (as
defined below) of Participant that occurs within three (3) months prior to or
twenty-four (24) months following the Change a Control and prior to the end of
the Performance Period, Participant’s PSUs shall not expire immediately upon
such Termination and instead the number of Target PSUs shall become Vested PSUs
immediately upon the date of the Qualifying Termination (or, if later, the date
of such Change in Control), as applicable, provided, however that Participant
must execute and not revoke a general release of claims against the Company in a
form reasonably satisfactory to the Committee within forty-five (45) days
following such Qualifying Termination or, if later, by the date of the Change in
Control. For the avoidance of doubt, in the event a Change in Control has not
occurred prior to the Qualifying Termination and does not occur within three (3)
months following a Qualifying Termination, any unvested PSUs outstanding at such
time shall immediately expire. For purposes of this Section, “Qualifying
Termination” means Participant’s Termination by the Company or a Subsidiary,
other than for Cause and other than due to Participant’s explicit request, death
or Disability.
8.Entire Agreement; Amendment. These Terms, together with the Grant Notice, the
Plan and any severance or change in control agreement, contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
The Committee shall have the right, in its sole discretion, to modify or amend
these Terms from time to time in accordance with and as provided in the Plan.
These Terms may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of these Terms as soon as practicable after
the adoption thereof.





--------------------------------------------------------------------------------







9.Notices. Any notice hereunder by Participant shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the General Counsel, the VP of Human Resources, or any other administrative
agent designated by the Committee. Any notice hereunder by the Company shall be
given to Participant in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as Participant may have on file with the
Company.
10.Acceptance. As required by Section 8.2 of the Plan, Participant may forfeit
the PSUs if Participant does not execute the Grant Notice (which, for the
avoidance of doubt, accepts and acknowledges these Terms) within a period of 90
days from the date that Participant receives the Grant Notice (or such earlier
period as the Committee shall provide).
11.No Right to Service. Nothing in these Terms shall interfere with or limit in
any way the right of the Company or its Subsidiaries to terminate Participant’s
service at any time, for any reason and with or without Cause.
12.Transfer of Personal Data. Participant authorizes, agrees and unambiguously
consents to the transmission by the Company (or any Subsidiary) of any personal
data information related to the PSUs awarded under the Grant Notice for
legitimate business purposes. This authorization and consent is freely given by
Participant.
13.Compliance with Laws. The grant of PSUs and the issuance of shares of Common
Stock pursuant to the Grant Notice shall be subject to, and shall comply with,
any applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the PSUs or any shares pursuant to the Grant Notice or these Terms if any
such issuance would violate any such requirements. As a condition to the
settlement of the PSUs, the Company may require Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
14.Section 409A. Notwithstanding anything contained herein, in the Grant Notice
or in the Plan to the contrary, the PSUs are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
15.Binding Agreement; Assignment. These Terms shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
Participant shall not assign (except in accordance with the Plan) any part of
the Grant Notice or these Terms without the prior express written consent of the
Company.
16.Headings. The titles and headings of the various sections of these Terms have
been inserted for convenience of reference only and shall not be deemed to be a
part of these Terms or the Grant Notice.
17.Counterparts. The Grant Notice and these Terms may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
18.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of the Grant Notice, these Terms and the Plan and the consummation
of the transactions contemplated thereunder.
19.Severability. The invalidity or unenforceability of any provisions of these
Terms in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of the Terms in such jurisdiction or the
validity, legality or enforceability of any provision of these Terms in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
20.Acquired Rights. Participant acknowledges and agrees that: (a) the Company
may terminate or amend the Plan at any time subject to the limitations contained
in the Plan or these Terms; (b) the grant of PSUs made under the Grant Notice is
completely independent of any other award or grant and is made at the sole
discretion of the Company; and (c) no past grants or awards (including, without
limitation, the PSUs granted under the Grant Notice) give Participant any right
to any grants or awards in the future whatsoever.



